Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 are pending in this application.

Drawings
The drawings received on 9/23/2020 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
New-firmware installing portion – control portion includes, for example, a CPU, A ROM and a RAM that installs new firmware that is compatible with the application program onto the image forming apparatus [Fig 4 (38, 38a), par 0031-0032, 0038]
Old-firmware installing portion – control portion includes, for example, a CPU, A ROM and a RAM that installs the original firmware onto the image forming apparatus [Fig 4 (38, 38b), par 0031-0032, 0057-0059]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boldon (US-2004/0120001).
As to Claim 1, Boldon teaches ‘A firmware update system comprising: a new-firmware installing portion which, in at least one of a case where an application program is installed on an electronic apparatus on which firmware is installed, a case where the application program is activated in the electronic apparatus, and a case where execution of the application program is started in the electronic apparatus, installs second firmware as the firmware that is compatible with the application program, on the electronic apparatus on which first firmware has been installed as the firmware [Fig 2, par 0024, 0036, 0041, 0046, 0050 – distributed network environment includes a printing device that installs a temporary firmware based on a received indicator of a print job packet in which a print job requires a new version of firmware for print processing (i.e. print application program activated/started)]; and an old-firmware installing portion which installs the first firmware on the electronic apparatus in at least one of a case where the application program is uninstalled from the electronic apparatus, a case where the application program is deactivated in the electronic apparatus, and a case where the execution of the application program is ended in the electronic apparatus [par 0037, 0050 – when the print job is complete (i.e. print application ended/deactivated), the temporary firmware is deleted and the printer resumes/restores operation under the control of the previously used firmware]’.

Further, in regards to claim 3, the firmware update system of claim 1 includes the electronic apparatus of claim 3.
Further, in regards to claim 4, the electronic apparatus of claim 3 performs the program installed on the non-transitory computer-readable recording medium of claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boldon in view of Tokumoto (US-8,711,412).
As to Claim 2, Boldon teaches the claimed elements/features as recited in independent claim 1. Boldon does not disclose expressly ‘wherein the new-firmware 
Tokumoto teaches ‘wherein the new-firmware installing portion stores a value of at least one item of history and a setting in the electronic apparatus when installing the second firmware on the electronic apparatus; and the old-firmware installing portion restores a value of the item to the value stored by the new-firmware installing portion when installing the first firmware on the electronic apparatus [Figs 11, 14, col 6, lines 36-54, col 7, lines 4-67, col 11, line 55-col 12, line 18 – CPU stores content list of firmware (i.e. new and old) that can be upgraded or downgraded in association with differential packages (i.e. values) in hard disks, where a past content list selection is made to restore/downgrade an old/past firmware]’.
Boldon and Tokumoto are analogous art because they are from the same field of endeavor, namely digital image data printing systems with firmware installation. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to improve a printer by storing different firmware versions with associated differential packages of content lists, as taught by Tokumoto. The motivation for doing so would have been to a program and/or user to easily search for an appropriate content list associated with a version of firmware in the past to which the present firmware should be downgraded. Therefore, it would have been obvious to combine Tokumoto with Boldon to obtain the invention as specified in claim 2.

Conclusion
The prior art made of record
a. US Publication No.	2004/0120001
b. US Patent No.		8,711,412

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677